USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-2 filed 10/24/18 page 1 of 4




                   EXHIBIT 2
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-2 filed 10/24/18 page 2 of 4

  
  
 From: Brian Furrer [mailto
 Sent: Tuesday, June 2, 2015 8:50 AM
 To: Stuart Gutwein; Troy Renbarger
 Subject: FW: Verbal Go Ahead
  
  
  
 From: Ross Thurston
 Sent: Friday, March 01, 2013 7:03 PM
 To: Brian Furrer
 Cc: JR Brooks
 Subject: Verbal Go Ahead
  
 Hi Brian;
  
 Nice speaking with you.

 Can you please get a sample for the two waste materials shipped to us so we can get the materials
 optimized for treatment? I will have the shipping information sent to you on Monday. The material
 should be shipped as non-hazardous organic liquids
  
 As I understand our conversation we are to proceed with the refurbished unit and have it available
 for pick up 45 days from deposit/contract next Wednesday. Thank you very much we look forward to
 this project. Your will be pleased with the outcome.
  
 LWR is to be paid $735,000 for the project. Our payments for the project will be roughly $165,000
 each 15 days to the 45 days. At that time the system is operating we will receive another $235,000.
 LWR will supply the chemistry for the first three months of operation.
  
 Our proposal says that you will have contractors on site to assist with the placement and complete
 connections. The system will be housed in a building of your making. More or less we will supply the
 materials needed for the connections according to our layout. Some parts may need to be
 purchased.
  
 The system will treat at 60 gpm. The chemical costs are to be 1.5 cents per gallon US.
  
 LWR is to devise a way to dewater the solids from the DAF system and treat the liquids from this
 dewatered material. As I understand it you are going to give us the exact numbers on this flow next
 week.
  
 As well we are to treat the material that comes off of the slope screen and does not go to the DAF
 unit. Please advise on this exact flow as well.

 Please let me know if there is anything else I have missed.
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-2 filed 10/24/18 page 3 of 4

  
 Our previously frozen operation has recently been made operable again and I look forward to
 showing it to you next Wednesday. I will update you with the hotel reservations on Monday.
  
 Regards,
  


 Ross Thurston


 *Please note our new address

 Livestock Water Recycling, Inc.
 3637 - 44th Avenue SE | Calgary, AB Canada | T2B 3R5
 T 403.203.4972 | C 403.815.1458 | livestockwaterrecycling.com
  



  
  
  
  
  
  
  
  
  
  
  
  
 From: Brian Furrer
 Sent: March-01-13 5:56 AM
 To: Ross Thurston
 Subject: RE: Wednesday
  
 Let me see.
  
 When will you be there next after that?
  
 I want to talk to you today about getting the used unit in here.  What time is good for you?
  
 Thanks!
  
 Brian
  
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-2 filed 10/24/18 page 4 of 4
 From: Ross Thurston
 Sent: Thursday, February 28, 2013 2:17 PM
 To: Brian Furrer
 Subject: Wednesday
  
 Hi Brian:
  
 I have a few people interested in coming to tour the site next Wednesday in Manitoba.  Could that
 work for you?

 Regards,
  
  

 Ross Thurston


 *Please note our new address

 Livestock Water Recycling, Inc.
 3637 - 44th Avenue SE | Calgary, AB Canada | T2B 3R5
 T 403.203.4972 | C 403.815.1458 | livestockwaterrecycling.com
  



  
  
  
